Citation Nr: 1526765	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for adjustment disorder (claimed as chronic stress disorder).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1998 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a May 2015 Travel Board hearing in St. Petersburg, Florida before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. The Veteran has a current disability of adjustment disorder.

2. The Veteran sustained in-service family stressors.

3. The current adjustment disorder is etiologically related to in-service family stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for adjustment disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for adjustment disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Chronic Adjustment Disorder

The Veteran contends that service connection is warranted because of the current adjustment disorder is related to in-service family stressors.  Specifically, the Veteran stated that the disappearance of his wife and daughter during deployment in Saudi Arabia and his inability to reach them for several weeks caused feelings of helplessness and depression.  See e.g. May 2015 Board hearing transcript.

The Board finds that the Veteran has a current psychiatric disability.  The August 2009 VA examination report shows a diagnosis of adjustment disorder.  

The Board next finds that the evidence is in relative equipoise on the question of whether the Veteran had in-service family stressors.  Evidence weighing in favor of this finding includes statements by the Veteran with respect to the disappearance of his wife and daughter during deployment in Saudi Arabia, the Veteran's inability to reach his wife and daughter for several weeks, and the resulting feelings of helplessness and depression.  The Veteran also reported that as a result of this incident, he started drinking heavily and attempted suicide during service but a colleague stopped him before firing the weapon to kill himself.  See May 2015 Board hearing transcript.  The Board finds that the Veteran is competent to report the occurrence of the in-service family stressors and resulting feelings of depression and helplessness and that the Veteran's statements with respect to the in-service family stressors are credible.  See Layno, 6 Vet. App. at 469.  A September 2000 Red Cross letter notes that the Veteran's wife was missing, that the Veteran's daughter was staying with the Veteran's mother in law, and that a missing person's report had been filed.  

Evidence weighing against this finding includes service treatment records showing no mental or psychiatric complaints, treatment, or diagnosis.  Moreover, April 2001 and September 2002 service treatment records show that the Veteran denied drinking more than one alcoholic drink per day, having a high stress job or lifestyle, serious problems dealing with spouse, parents, children, or friends, and feeling down, helpless, panicky, or anxious.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran had in-service family stressors.

The Board next finds that the evidence is in relative equipoise as to whether the current adjustment disorder is related to the in-service family stressors.  Evidence weighing against this finding includes the August 2009 VA examiner's opinion that the majority of the Veteran's current mental problems are less likely as not related to or caused by his military service experiences.  In reaching this conclusion, the August 2009 VA examiner reviewed the Veteran's history, including the Veteran's in-service family stressors and explained that the Veteran's mental condition is in a small part related to the stressful event he experienced during service.  The August 2009 VA examiner stated that the Veteran had felt paranoid about the faithfulness of his current wife for the previous four years and that this is related to the problems with his first marriage.

Evidence weighing in favor of this finding includes an April 2009 opinion by J.C., LCSW, that it is evident that the problems the Veteran was experiencing in his family stemmed from an incident that occurred during military service.  In reaching this conclusion the April 2009 private examiner explained that she had been treating the Veteran since 2006, that the Veteran had feelings of helplessness and loss that grew out of the in-service disappearance of his wife and daughter, and that the Veteran used alcohol heavily to cope with and suppress the resulting emotional pain.  The April 2009 private examiner stated that the in-service traumatic event continued to affect the Veteran in his current marriage and job performance.  In an October 2013 opinion, Dr. M.V. stated that the Veteran's first marriage ended suddenly and dramatically while he was deployed to Saudi Arabia when his wife left him and took their daughter leaving him unable to do anything to stop it.  The October 2013 private examiner opined that this in-service incident left the Veteran traumatized with feelings of helplessness that made him extremely cautious about engaging in relationships.  The October 2013 private examiner opined that the Veteran meets the criteria for chronic adjustment (or stress) disorder.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for adjustment disorder is warranted as directly related to active service, specifically the in-service family stressors.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for chronic adjustment disorder is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


